Citation Nr: 1446397	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for peripheral neuropathy of the right lower extremity.
 
2.  Entitlement to restoration of service connection for peripheral neuropathy of the left lower extremity.
 
3.  Entitlement to restoration of special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Jackson, Mississippi, RO. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is in the claim file.

In November 2012, the Board remanded the case for further development.

The issues of entitlement restoration of service connection for peripheral neuropathy of the lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  SMC for loss of use of a creative organ was granted as secondary to service-connected diabetes mellitus.

2.  The diagnosis of diabetes mellitus was clearly and unmistakably erroneous.

CONCLUSION OF LAW

The criteria for restoration of SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2008 rating decision proposed to sever SMC based on loss of use of a creative organ.  VA provided notice of the contemplated action and detailed reasons for such in an accompanying January 2008 letter.  A March 2009 rating decision finalized the severance.  The Veteran waived any error in the content or timing of the notice provided during his March 2012 hearing.  The Veteran's claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in December 2012; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Loss of Use of a Creative Organ

The Veteran seeks restoration of SMC based on loss of use of a creative organ.

Service connection will be severed where evidence establishes that it is clearly and unmistakably erroneous.  A change in diagnosis may be accepted as a basis for severance if the medical evidence shows that the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105(d).

The Veteran was diagnosed with erectile dysfunction in May 2000 and diabetes mellitus in November 2005.

In April 2006, the RO granted service connection for diabetes mellitus and granted SMC based on loss of use of a creative organ as secondary to diabetes mellitus.

In January 2007 and April 2007, VA examiners confirmed that there was no objective evidence of diabetes mellitus.

A January 2008 rating decision proposed to sever service connection for diabetes mellitus and SMC for the secondary disability of loss of use of a creative organ.  A March 2009 rating decision finalized severance, effective June 1, 2009.

During the March 2012 hearing, the Veteran testified that he has never had diabetes mellitus.  The evidence shows that he did, however, receive disability compensation for diabetes mellitus and several secondarily service-connected disabilities for nearly one year and that he filed a claim for increase in 2006.

As it is undisputed that SMC for loss of use of a creative organ was predicated on the clearly erroneous diagnosis of diabetes mellitus, severance was proper.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.310.

The Veteran now asserts that his erectile dysfunction is due to medications for his service-connected posttraumatic stress disorder (PTSD).

The Veteran is competent to report erectile dysfunction.  However, whether the Veteran's erectile dysfunction is related to his medications is a complex medical question and is not a matter on which a layperson may generally provide a probative opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  As  the Veteran has not shown that he is qualified through education, training, or experience to render complex medical opinions, his opinion in this regard is of no probative value.  

In December 2012, a VA examiner opined that the Veteran's erectile dysfunction is not related to his PTSD medications.  The rationale was that the medications did not cause the Veteran's erectile dysfunction because erectile dysfunction began before the Veteran started taking PTSD mediations.  The examiner explained that the medications could have aggravated the erectile dysfunction; however, since the Veteran had full erectile dysfunction before taking the medications, the medications could not have caused the erectile dysfunction to get any worse.

The record is absent competent evidence linking the Veteran's erectile dysfunction to service or a service-connected disability.

The preponderance of the evidence is against the claim for restoration of SMC for loss of use of a creative organ; there is no doubt to be resolved; and restoration is not warranted.

ORDER

Entitlement to restoration of SMC for loss of use of a creative organ is denied.


REMAND

In November 2012, the Board remanded the issues of entitlement to restoration of service connection for peripheral neuropathy of the lower extremities for further development.  The Board directed a VA examiner to opine as to whether the Veteran's peripheral neuropathy was caused or aggravated by his service-connected varicose veins.   In January 2013, a VA examiner provided an opinion as to causation, but failed to address the issue of aggravation.  As the requested development has not been completed; further action to ensure compliance with the remand directives is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claim file, and any evidence in Virtual VA or VBMS that is not contained in the claim file, to the VA examiner who conducted the January 2013 neurology examination or another medical professional with sufficient expertise to provide the required opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right and left lower extremities was "aggravated" by his service-connected varicose veins in the right and left lower extremities.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected varicose veins as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


